     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.91 Page 1 of 15



1     Morgan J. C. Scudi (SBN 147942)
      Scudi & Ayers
2
      5440 Morehouse Drive
3     Suite #4400
      San Diego, CA 92121
4     Phone: 858.558.1001
      Fax: 858.558.1122
5
      mscudi@scudilaw.com
6
      Paul A. Rossi (PA Bar I.D. #84947)
7     Law Office of Paul A. Rossi
      316 Hill Street
8
      Mountville, PA 17554
9     Phone: 717.681.8344
      Paul-Rossi@comcast.net
10

11                           UNITED STATES DISTRICT COURT
12                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA

13    ROQUE ROCKY DE LA FUENTE,                Case No.: 3:19-CV-01433-WQH-AHG
14    Plaintiff,
15
      vs.                                      PLAINTIFF’S MEMORANDUM OF POINTS
                                               AND AUTHORITIES IN OPPOSITION TO
16                                             DEFENDANT’S MOTION TO TRANSFER
      ALEX PADILLA,
17                                             VENUE
      Defendant                                Date: September 10, 2019
18                                             NO ORAL ARGUMENT
                                               UNLESS REQUESTED BY
19                                             THE COURT
20
                                               Judge: Hon. William Q. Hayes
21                                             Trial Date: Not Set
                                               Action Filed: July 30, 2019
22

23

24

25

26

27

28    PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
      MOTION TO TRANSFER VENUE - 1
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.92 Page 2 of 15



1               Plaintiff Roque Rocky De La Fuente (hereinafter “Plaintiff”) hereby opposes Defendant
2
      Alex Padilla’s (hereinafter “Defendant”) motion to transfer venue from this Court to the United
3
      States District Court for the Eastern District of California. Defendant’s motion is without merit,
4
      and Defendant has failed to demonstrate in his very short brief that Defendant has carried the
5

6     burden of showing a strong inconvenience to Defendant sufficient to warrant upsetting Plaintiff’s

7     chosen forum in his home judicial district. Accordingly, Defendant’s motion should be denied.
8
                           INTRODUCTION AND SUMMARY OF ARGUMENT
9
                Under the first-to-file doctrine, this Court should deny Defendant’s pending motion
10
      because Plaintiff filed this action before any of the related actions were filed in the Eastern
11

12    District. Defendant should have filed the pending motion in the Eastern District to transfer those

13    cases to the Southern District for consolidation. Defendant’s motion should also be denied
14
      because Defendant’s brief fails to establish a strong showing of inconvenience sufficient to
15
      warrant upsetting Plaintiff’s choice of forum in the Southern District. In fact, consideration of
16
      all relevant factors show that the balance of inconvenience strongly weighs in favor of Plaintiff’s
17

18    chosen home forum in the Southern District. Accordingly, Defendant’s instant motion should be

19    denied.
20
                                                  ARGUMENT
21
      A.        The First-to-File Doctrine Militates in Favor Against Defendant’s Motion to
22              Transfer Venue to the Eastern District
23
                In Pacesetter Systems Inc., v. Medtronic, Inc., 678 F.2d 93 (9th Cir. 1982) the Ninth
24
      Circuit Court of Appeals explained that “[t]here is a generally recognized doctrine of federal
25
      comity which permits a district court to decline jurisdiction over an action when a complaint
26

27    involving the same parties and issues has already been filed in another district. Pacesetter

28    PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
      MOTION TO TRANSFER VENUE - 2
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.93 Page 3 of 15



1     Systems, Inc., 678 F.2d at 94-95. “This doctrine, known as the first-to-file rule gives priority, for
2
      purposes of choosing among possible venues when parallel litigation has been instituted in
3
      separate courts, to the party who first establishes jurisdiction. In re Ferrero Litig., 768 F. Supp.
4
      2d 1074, 1081-82 (S.D. Cal. 2011). This Court in In re Ferrero Litig., when considering a
5

6     motion to transfer an action which was first filed in the Southern District to the New Jersey

7     District Court noted that “Defendant fails to note that the New Jersey action could be
8
      consolidated with this case” which was the first-to-file in the Southern District of California. Id.
9
      at 1081.
10
             While discretionary, the rule’s substantial benefits to the parties and the judiciary “should
11

12    not be disregarded lightly.” Church of Scientology v. U.S. Dep’t of the Army, 611 F.2d 738, 750

13    (9th Cir. 1979). In applying the first-to-file rule, courts examine three factors: (1) the filing dates
14
      of the related cases; (2) the similarity of the parties; and (3) the similarity of the issues. Ward v.
15
      Follett Corp., 158 F.R.D. 645, 648 (N.D. Cal. 1994). “Exact parallelism between the two actions
16
      need not exist; it is enough if the. . .actions are substantially similar.” Alioto v. Hoiles, 2004 WL
17

18    2326367, at *5 (N.D. Cal. Oct. 12, 2004). The parties agree that the cases pending in the Eastern

19    District are substantially similar. Accordingly, the first-to-file doctrine should be applied to this
20
      action to deny Defendant’s instant motion to transfer this action to the Eastern District, where all
21
      of the cases pending in that district were filed subsequent to this action.
22
      B.     Defendant Fails to Meet the Legal Standard Governing Motions to Transfer Venue
23
             Under 28 U.S.C. § 1404(a)
24
             1.      Legal Standard
25
             A district court may transfer any civil action to any other district or division where it
26

27    might have been brought “for the convenience of parties and witnesses” and “in the interest of

28    PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
      MOTION TO TRANSFER VENUE - 3
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.94 Page 4 of 15



1     justice.” 28 U.S.C. § 1404(a). Under this section, the district court has discretion to adjudicate
2
      motions for transfer “according to an ‘individualized, case-by-case consideration of convenience
3
      and fairness.’” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000) (quoting
4
      Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29 (1988)). “The Court must consider public factors
5

6     relating to ‘the interest of justice’ and private factors relating to ‘the convenience of the parties

7     and witnesses.’” Shultz v. Hyatt Vacation Mktg. Corp., 2011 U.S. Dist. LEXIS 24692, at *6
8
      (N.D. Cal. Feb. 28, 2011) (citing Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834,
9
      843 (9th Cir. 1986)). See generally, Schott v. Ivy Asset Mgmt. Corp., 2010 U.S. Dist. LEXIS
10
      113674, at *9 (N.D. Cal. Oct. 19, 2010):
11

12            Private factors generally concern the relative impact of the venue on the private
              parties participating in the litigation, their access to evidence, the availability of
13            compulsory process, ‘and all other practical problems that make trial of a case
              easy, expeditious and inexpensive.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508
14
              (1947). Public factors concern relative institutional advantages, burdens on the
15            public, and the general interest in having disputes adjudicated where there is a
              genuine interest in the controversy.
16
      Id. at *9.
17

18            Such factors may include: (1) the location there the relevant agreements were negotiated

19    and executed, (2) the state that is most familiar with the governing law, (3) the plaintiff’s choice
20
      of forum, (4) the respective parties’ contacts with the forum, (5) the contacts relating to the
21
      plaintiff’s cause of action in the chosen forum, (6) the differences in the costs of litigation in the
22
      two forums, (7) the availability of compulsory process to compel attendance of unwilling non-
23

24    party witnesses, (8) the ease of access to sources of proof, and (9) the forum state’s relevant

25    public policy. See Jones, 211 F.3d at 498-99. “No single factor is dispositive and a district court
26
      has broad discretion to adjudicate motions to transfer on a case-by-case basis.” Gatdula v. CRST
27
      Int’l, Inc., 2011 U.S. Dist. LEXIS 13706, at *8 (E.D. Cal. Feb. 8, 2011) (citing Ctr. For
28    PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
      MOTION TO TRANSFER VENUE - 4
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.95 Page 5 of 15



1     Biological Diversity v. Kempthorne, 2008 U.S. Dist. LEXIS 84978 (N.D. Cal. Oct. 10, 2008), in
2
      turn citing Stewart, 487 U.S. at 29; Sparling v. Hoffman Constr. Co., 864 F.2d 635, 639 (9th Cir.
3
      1988)).
4
                As the moving party, Defendant carries the burden of showing that the requested transfer
5

6     of venue is warranted. Commodities Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th

7     Cir. 1979); see also Sequal Techs., Inc. v. Stern, 2011 U.S. Dist. LEXIS 37007, at *8 (S.D. Cal.
8
      Apr. 4, 2011) (“The moving party bears the burden of establishing these factors weigh in favor of
9
      transfer.”) “The general rule is that the plaintiff’s choice of forum is to be given substantial
10
      weight.” Ansel Adams Publ’g Rights Trust v. PRS Media Partners, LLC, 2010 U.S. Dist. LEXIS
11

12    126791, at *6 (N.D. Cal. Dec. 1, 2010). “The defendant must make a strong showing of

13    inconvenience to warrant upsetting the plaintiff’s choice of forum.” Decker, 805 F.2d at 843; see
14
      also Shultz, 2011 U.S. Dist. LEXIS 24692, at *8 (“Generally, the plaintiff’s choice of forum is
15
      treated with great deference, and only significant inconvenience or unfairness will justify
16
      transfer.”); Sec. Investor Protection Corp. v. Vigman, 764 F.2d 1309, 1317 (9th Cir. 1995)
17

18    (“[U]nless the balance of the factors is strongly in favor of the defendants, the plaintiff’s choice

19    of forum should rarely be disturbed.”); accord Getz v. Boeing Co., 547 F. Supp. 2d 1080, 1086
20
      (N.D. Cal. 2008) (even where “[p]laintiffs’ choice of forum merits only minimal deference,” the
21
      court denied transfer where defendant “fail[ed] to meet its burden of establishing that the balance
22
      of inconveniences weighs heavily in favor of transfer to” another district”). “Unless the balance
23

24    is strongly in favor of the defendant, the plaintiff’s choice of forum should rarely be disturbed.”

25    Gulf Oil Corp., 330 U.S. at 508.
26

27

28    PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
      MOTION TO TRANSFER VENUE - 5
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.96 Page 6 of 15



1             2.      Balance of Inconveniences Weigh in Favor of Plaintiff’s Choice of Venue
2
              Defendant intentionally fails to appraise this court in his very short brief, that Defendant
3
      bears the burden of demonstrating that “the balance of the factors is strongly in favor of
4
      Defendant’s” and that in the absence of such a showing “plaintiff’s choice of forum should rarely
5

6     be disturbed.” Sec. Investor Protection Corp., 764 F.2d at 1317. Defendant’s scant arguments

7     demonstrate that Defendants has failed to show that the balance of factors weight in favor of
8
      transfer. To the contrary, the balance of factor actually weight in favor of keeping this litigation
9
      in Plaintiff’s chosen forum. It is simply not enough for Defendant to throw out some thin
10
      argument that because they have their offices in the Eastern District (especially since the
11

12    Southern District is also within their own jurisdiction – the entire State of California) and that 4

13    subsequently filed actions filed in the Eastern District that Plaintiff’s choice to file in his home
14
      forum district court should be displaced.
15
                      a.      Plaintiffs’ Choice of Forum
16
              As explained above, Plaintiff’s choice of forum should normally only be displaced if a
17

18    defendant can meet its burden to establishing that the balance of inconveniences weighs heavily

19    in favor of a transfer to another district. In the instant action, it is also important to stress that
20
      Plaintiff did not engage in forum shopping. Plaintiff filed this action in the Southern District
21
      precisely because this district is his home district and it is vastly more convenient for both the
22
      parties and the witnesses to litigate Plaintiff’s claims in the Southern District. Further, Plaintiffs
23

24    legal counsel resides within the Southern District, and, unlike Defendant’s legal counsel who are

25    salaried, Plaintiff’s local counsel is compensated on a per hour basis and transfer to the Eastern
26
      District will impose significant additional legal fees on Plaintiff. “As plaintiff is a resident of
27
      this forum, her decision to file suit here is accorded substantial weight….”) Ctr. For Biological
28    PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
      MOTION TO TRANSFER VENUE - 6
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.97 Page 7 of 15



1     Diversity v. Kempthorne, 2008 U.S. Dist. LEXIS 84978 at *9 (N.D. Cal. Oct. 10, 2008).
2
      Additionally, Defendant, as the Secretary of State for California, also has conclusive contact with
3
      this forum, contact which is no less significant than in the Eastern District.
4
              Accordingly, Plaintiff’s choice of the Southern District weighs heavily against
5

6     Defendant’s motion to transfer to the Eastern District unless Defendant meets its burden of

7     establishing that the balance of inconveniences weighs heavily in favor of transfer to another
8
      district.
9
                      b.      Plaintiff Filed This Action Before Eastern District Cases Were Filed
10
              Plaintiff filed this action in the Southern District on July 30, 2019, approximately 6 hours
11

12    after Governor Newsom signed the “Presidential Tax Transparency and Accountability Act” into

13    law (the “Act”). Accordingly, Plaintiff’s constitutional challenge to the Act was the first to be
14
      filed. All other actions filed in the Eastern District were filed after Plaintiff filed the instant
15
      action in this court. The Eastern District cases were not filed until August 2nd and 6th.
16
              The crux of Defendant’s argument is that this action should be transferred because 4
17

18    other lawsuits were filed in the Eastern District after Plaintiff’s action was filed in this court.

19    Defendant cites no reason why the subsequently filed actions could not be transferred to this
20
      court for consolidation and adjudication, or why he chose to file this motion in the Southern
21
      District rather than the Eastern District. As this Court is well aware, the act of transferring a is an
22
      electronic process, such that it is just as easy for the Eastern District cases to be transferred to the
23

24    Southern District as it is to transfer this case to the Eastern District. Furthermore, in three of the

25    cases subsequently filed in the Eastern District after Plaintiff filed his action, the standing of the
26
      plaintiffs to maintain their actions is speculative, at best, because none of the plaintiffs in Griffin
27
      v. Padilla, 2:19-cv-1477 (filed on August 2, 2019); Koenig v. Padilla, 2:19-cv-1507 (filed
28    PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
      MOTION TO TRANSFER VENUE - 7
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.98 Page 8 of 15



1     August 6, 2019); and Melendez v. Newsom, 2:19-cv-1506 (filed August 6, 2019) allege that they
2
      are seeking access to any primary election ballot. Instead, their claims, at this stage, are both
3
      speculative as to any deprivation of their rights to associate with a particular presidential
4
      candidate and not sufficiently particularized and concrete to them sufficient to evoke Article III
5

6     standing in the federal courts. In fact, Defendant’s legal counsel made essentially this argument

7     to the California Supreme Court in a brief filed in opposition to the California Republican
8
      Party’s “Emergency Petition for Writ of Mandate or Other Extraordinary or Immediate Relief”
9
      against the challenged Act, seeking that court to rule on the validity of the challenged Act under
10
      provisions of the state constitution. See, Attachment #1 at pp. 20-22. Defendant argued that
11

12    non-presidential candidates lack standing, at this stage, to challenge the Act because they have

13    not suffered an actual or imminent “injury in fact” and that claims by such plaintiffs “rest upon
14
      contingent future events that may not occur as anticipated, or indeed may not occur at all.” Id. at
15
      20-21 (citing Texas v. United States 523 U.S. 296, 300 (1998)). In the same brief, at footnote #3,
16
      however, Defendant seems to signal their acknowledgment that the presidential candidates, De
17

18    La Fuente and Trump are the proper litigants to adjudicate the constitutionality of the challenged

19    Act. Accordingly, 3 subsequently filed actions by plaintiffs in the Eastern District who likely
20
      lack standing to advance their claims at this stage provides little heft for Defendant’s argument
21
      for transfer.
22
              And, with respect to the challenged filed by President Trump in the Eastern District, legal
23

24    counsel for Donald Trump, Thomas R. McCarthy explained to Plaintiff’s legal counsel on

25    August 13th that he did not want to transfer his case into the Southern District because of a prior
26
      litigation in which he was legal counsel where he felt that this court did not act fast enough on
27
      his motion for a preliminary injunction in that prior action. See, Rossi Declaration at ¶¶ 4-5,
28    PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
      MOTION TO TRANSFER VENUE - 8
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.99 Page 9 of 15



1     attached hereto. A tactical decision by legal counsel for President Trump not to select the
2
      Southern District or agree to transfer to the Southern District does not provide a basis for this
3
      Court to displace Plaintiff’s choice of forum in his home district, where he resides and where all
4
      of his witnesses and local counsel also reside and work.
5

6                     c.      Convenience of Witnesses

7             “The relative convenience to the witnesses is often recognized as the most important
8
      factor to be considered in ruling on a motion under § 1404(a).” Saleh v. Titan Corp., 361 F.
9
      Supp. 2d 1152, 1160 (S.D. Cal. 2005). To carry its burden, a party moving for transfer “must
10
      identify potential witnesses by name and describe their testimony.” Id. at 1161-65. Moreover,
11

12    “[i]n determining whether this factor weighs in favor of transfer, the court must consider not

13    simply how many witnesses each side has and the location of each, but, rather, the court must
14
      consider the importance of the witnesses.” Id. at 1160-61; see also Bohara v. Backus Hosp. Med.
15
      Benefit Plan, 390 F. Supp. 2d 957, 963 (C.D. Cal. 2005) (“[I]f the transfer is for the convenience
16
      of witnesses, defendant must name the witnesses it wishes to call, the anticipated areas of their
17

18    testimony and its relevance, and the reasons why the present forum would present a hardship to

19    them.”). “As moving party…defendants are ‘obligated to identify the key witnesses to be called
20
      and to present a generalized statement of what their testimony would include.’” Ctr. For Food
21
      Safety v. Vilsack, 2011 U.S. Dist. LEXIS 31688, at *18 (N.D. Cal. Mar. 17, 2011; quoting
22
      Florens Container v. Cho Yang Shipping, 245 F. Supp. 2d 1086, 1093 (N.D. Cal. 2002).
23

24            All of the witnesses in this case reside an work in the Southern District of California.

25    None of the witnesses in this case either live or work in the Eastern District. Plaintiff intends to
26
      testify in this action and is a resident of the Southern District. See, De La Fuente Declaration at
27
      ¶¶ 2, 13, attached hereto. Plaintiff will testify as to all the details necessary to establish his
28    PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
      MOTION TO TRANSFER VENUE - 9
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.100 Page 10 of 15



1      standing to maintain this action. Plaintiff’s accountant, who Plaintiff intends to call as a witness
2
       to explain the mountain of tax schedules, attachments and lists that are required to be released to
3
       Defendant under the challenged Act (and their irrelevance to advance any alleged state interest
4
       advanced by Defendant in support of the challenged Act), also resides and works within the
5

6      Southern District. See, De La Fuente Declaration at ¶14. If this case if transferred from the

7      Southern District to the Eastern District, Plaintiff does not believe that he will be able to
8
       convince his accountant to testify in this case owing to the travel distance and time and the loss
9
       of one of more work days to testify in this case. See, De La Fuente Declaration at ¶15.
10
       Accordingly, Defendant’s requested transfer to the Eastern District threatens to deprive Plaintiff
11

12     of an important fact witness in this litigation.

13            Furthermore, Defendant fails to identify a single expected witness that they expect to call
14
       in this action who will be inconvenienced by litigation of this action in the Southern District.
15
       Accordingly, one of the most important factors balance against transfer of this case from the
16
       Southern District to the Eastern District.
17

18            Furthermore Plaintiff’s local counsel both reside and maintain their offices within the

19     Southern District. Additionally, air travel links to San Diego are far more direct and less
20
       expensive than flying into San Francisco and then renting a car and driving to Sacramento,
21
       California. Accordingly, convenience to the witnesses and legal counsel weighs in favor of the
22
       court denying Defendant’s instant motion.
23

24                    d.      The Parties Contacts with Forum

25            Plaintiff is a resident of San Diego and, therefore, resides within this judicial district.
26
       Defendant is the Secretary of State for California. Accordingly, Defendant has jurisdictional
27
       contact with this forum as great as it has with the Eastern District. Transfer to the Eastern
28     PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
       MOTION TO TRANSFER VENUE - 10
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.101 Page 11 of 15



1      District will result in a forum where only one party has any contact with the jurisdiction (i.e.
2
       Defendant only). Thus, Defendant’s requested transfer will act to deprive adjudication of
3
       Plaintiff’s claims in a court where all parties have contact with the forum. Accordingly, both
4
       parties’ contact with the Southern District weighs in favor of rejecting Defendant’s requested
5

6      transfer to the Eastern District.

7                      e.      Contacts Relating to Plaintiffs’ Cause of Action
8
               Plaintiff’s forced compliance with the challenged Act as a condition precedent to
9
       securing access to the 2020 Republican presidential primary election ballot would occur in the
10
       Southern District. If Plaintiff is forced to file his 5 most recent years’ worth of federal income
11

12     tax returns, along with schedules, attachments and lists, any such filing by Plaintiff will occur

13     through the use of either Federal Express or the United States Postal Service, either of which will
14
       be utilized from San Diego. Defendant provides no argument or evidence that Plaintiff would be
15
       required to travel to Sacramento in the Eastern District to personally file the documents with
16
       Defendant in his office. Accordingly, Plaintiff’s forced compliance with the Act would occur in
17

18     this judicial district and not in the Eastern District.

19             Defendant’s argument that because the challenged Act was passed by the California state
20
       legislature sitting is Sacramento somehow makes the Eastern District the proper forum to
21
       adjudicate Plaintiff’s claims is offered without any precedential support. The state legislature,
22
       while seated in Sacramento, acts for the entire State of California and its jurisdiction extends
23

24     coterminous with the entire state. Accordingly, an unconstitutional law enacted in Sacramento

25     may be properly challenged in any district court within the State of California, including the
26
       Southern District. Plaintiff would request that judicial notice be taken that California has, itself,
27
       challenged federal actions in California district courts and not in the district courts of the District
28     PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
       MOTION TO TRANSFER VENUE - 11
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.102 Page 12 of 15



1      of Columbia, directly undermining Defendant’s argument that the judicial district where the
2
       offending statute or order was enacted has any priority in its adjudication.
3
                       f.      Convenience of the Parties
4
               As noted above, Plaintiff and his local counsel reside in San Diego within this judicial
5

6      district. And while Defendant’s legal counsel does work out of the Eastern District, the fact that

7      Defendant’s legal counsel is the Attorney General of the State of California deprives them of any
8
       weight in their favor on this prong as the California Attorney General must routinely litigate
9
       cases throughout California and they cannot be heard to complain about having to litigate this
10
       action within a judicial district within their own jurisdiction. At bottom, Defendant’s argument
11

12     on this prong is that their convenience as government salaried lawyers is more important than

13     Plaintiff’s convenience and the convenience of his counsel. Accordingly, Defendant can derive
14
       no weight from this prong in favor of their requested transfer of venue to the Eastern District.
15
                       g.      Interest of Justice
16
               The interest of justice prong, as applied to this case, does not require the requested
17

18     transfer to the Eastern District. First, as noted above, Plaintiff filed this action first and the cases

19     subsequently filed in the Eastern District are free to consolidate with this action in the Southern
20
       District. Defendant could have, and still can, make all the same arguments to the Eastern District
21
       for transfer of those cases to the Southern District, it is just that Defendant has chosen to try to
22
       force transfer of this action to the Eastern District. The internal decision made by Defendant,
23

24     without more, can carry no weight. Again, Defendant cites no authority that Defendant’s

25     preferred choice of forum is to be given any weight by a district court under 28 U.S.C. § 1404(a).
26
       At bottom, Defendant’s legal counsel, for no other reason than it is more convenient to
27
       Defendant’s own legal counsel is seeking transfer this action to the Eastern District rather than
28     PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
       MOTION TO TRANSFER VENUE - 12
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.103 Page 13 of 15



1      seek to transfer and consolidate subsequently filed actions with the action first filed in the
2
       Southern District.
3
              Plaintiff does not oppose consolidation of the pending related cases in this judicial district.
4
       Another component in consideration of the “interest of justice” prong clearly weighs in favor of
5

6      Plaintiff. This action is time sensitive. The challenged Act requires presidential candidates to

7      comply on or before November 26, 2019. It is also clear that any party who does not prevail in
8
       the district court will seek immediate emergency review in the Ninth Circuit and, likely,
9
       thereafter in the Supreme Court of the United States. Accordingly, quick and efficient
10
       adjudication of the instant motions for preliminary injunction serves the interest of justice.
11

12     Because this action was filed first, this Court has set a briefing and hearing schedule which will

13     permit adjudication of the pending motions for preliminary injunction before the Eastern District,
14
       which will allowing for more time for appellate review before the November 26, 2019 deadline
15
       for 2020 presidential ballot compliance. Plaintiff filed his motion for a preliminary injunction on
16
       August 5, 2019. This Court has ordered that any brief in opposition be filed on August 26, 2019
17

18     and any reply on September 2, 2019. A hearing on Plaintiff’s motion has been set for September

19     17, 2019. The Eastern District, in contrast, has ordered that any motion for a preliminary
20
       injunction be filed on or before August 20, 2019, any brief in opposition be filed on September 5,
21
       2019 and any reply briefs no later than September 12, 2019. The Eastern District has set a
22
       hearing for September 19, 2019, a full 2 days later than the hearing ordered by this court. Under
23

24     normal circumstances, a 2 day delay in a hearing is of little import. However, 2 additional days

25     in this action may prove meaningful with respect to completion of any appellate review before
26
       the November 26, 2019, deadline for compliance imposed under the challenged Act.
27

28     PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
       MOTION TO TRANSFER VENUE - 13
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.104 Page 14 of 15



1             In addition, as explained above, it is not likely that Plaintiff will be able to secure the
2
       testimony of his accountant in the Eastern District as a result of the additional time and costs
3
       associated with Plaintiff’s accountant having to close down his office to travel to Sacramento,
4
       California, a minimum of a 2 day roundtrip excursion, rather than being able to testify in his
5

6      home city of San Diego. See, De La Fuente Declaration at ¶¶ 14-15.

7             Accordingly, the interest of justice prong does not weigh in favor of Defendant’s instant
8
       motion. In tandem, a close examination of all the prongs weigh heavily in favor of Plaintiff’s
9
       choice of venue in the Southern District and Defendant’s instant motion should be denied.
10
                                                 CONCLUSION
11

12            Defendant’s brief in support of the instant pending motion to transfer venue of this case

13     to the Eastern District lacks any significant analysis of the many various prongs of the test that
14
       this Court must consider in making its decision on whether to transfer venue of this action from
15
       Plaintiff’s chosen venue, in his home judicial district, and where this action was filed before any
16
       of the related cases now pending in the Eastern District. The bare fact that there are other related
17

18     actions pending in a different judicial district simply fails to meet Defendant’s heavy burden to

19     show that the balance of the inconveniences weight heavily in favor of the requested transfer. A
20
       close examination of all of the relevant prongs of the test for transfer in conjunction with the
21
       first-to-file rule and the obvious ability of the subsequently filed related actions to consolidate in
22
       this judicial district, clearly demonstrate that Defendant has failed his meet his burden to show
23

24     that the requested transfer should be granted. In fact, a proper analysis shows that the balance of

25     inconveniences weigh in favor of Plaintiff’s chosen forum.
26
              More to the point, Defendant’s venue preference is no basis to support transfer, especially
27
       where this judicial district is within the same jurisdiction for which Defendant’s legal counsel is
28     PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
       MOTION TO TRANSFER VENUE - 14
     Case 3:19-cv-01433-WQH-AHG Document 17 Filed 08/15/19 PageID.105 Page 15 of 15



1      responsible to serve as lawyers for the Attorney General of California. Defendant has simply
2
       filed this motion in the wrong court. Any motion to transfer should have been filed by
3
       Defendant in the Eastern District of California, so that, in support of any alleged interest of
4
       justice, the subsequently filed related cases (even the three Eastern District cases where the
5

6      plaintiffs likely lack standing to maintain their actions) can be consolidated with this action for

7      prompt adjudication. Accordingly, Defendant’s instant motion should be denied.
8
                                                     Respectfully submitted,
9

10     Dated: August 15, 2019                        __s/ Paul A. Rossi_______________
                                                     Paul A. Rossi (PA Bar I.D. #84947)
11
                                                     Admission Pro Hac Vice
12                                                   Law Office of Paul A. Rossi
                                                     316 Hill Street
13                                                   Mountville, PA 17554
                                                     Phone: 717.681.8344
14
                                                     Paul-Rossi@comcast.net
15

16                                      CERTIFICATE OF SERVICE
17
              Plaintiff, by and through his undersigned legal counsel, hereby certifies that a true and
18
       correct copy of the foregoing document has been served on this date on opposing counsel via the
19
       Court’s CM/ECF system.
20

21     Dated: August 15, 2019                        __s/ Paul A. Rossi_______________
                                                     Paul A. Rossi
22

23

24

25

26

27

28     PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S
       MOTION TO TRANSFER VENUE - 15
